DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 87 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 87, Ln 2, the limitation “an operating position” is indefinite for failing to particularly point out and distinctly claim whether the operating position is the same as the operating position, previously recited in Claim 86, Ln 13, or not.  Examiner has interpreted the two limitations to be the same limitation, for the purpose of examining the claims and advancing prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 86-95 are rejected under 35 U.S.C. 103 as being unpatentable over Zehr (US 4,997,135), hereinafter Zehr, in view of Koenig (US 4,049,206), hereinafter Koenig. 
Regarding Claim 86, Zehr discloses a shredder (Col 1, Ln 6-10; as illustrated in at least Fig 1) comprising: 
a shredder box (30) (Col 2, Ln 60; as illustrated in at least Fig 1) including first and second opposite end walls, the shredder box also including first and second opposite side walls that extend between the first and second end walls, the first and second opposite side walls being located respectively at first and second sides of the shredder box (Examiner notes that the shredder box disclosed by Zehr is round and thus has an infinite number of sides, thus satisfying the limitations recited), the shredder box including a hopper (48) for receiving material desired to be shredded (Examiner further notes the material to be shredded must pass the hopper on the way into the shredder box, as the material flow is interpreted to be from the upper hopper area to the lower area of the shredder box, thus the hopper would be intended to receive the material to be shredded); 
a shredder rotor (72) (Col 3, Ln 67-68) positioned within an interior of the shredder box adjacent a lower end of the hopper (Col 3, Ln 67-68, Col 4, Ln 1-4, Ln 8-11; as illustrated in Fig.s 3-4), the shredder rotor being rotatable about a rotor axis that is oriented to extend from the first end wall to the second end wall (as illustrated in Fig 3), the first and second side walls being oriented to extend in a direction of the rotor axis with the rotor axis between the first and second side walls (as illustrated in Fig 3); 
a lower conveyor (93) (Col 4, Ln 41; as illustrated in at least Fig 1) positioned below the shredder rotor and configured to transfer shredded material from beneath the shredder rotor (Col 4, Ln 37-38); and 
an outer conveyor (103) (Col 4, Ln 44; as illustrated in at least Fig 1) positioned adjacent the lower conveyor and movable between an operating position, in which the outer conveyor is configured to receive shredded material transferred by the lower conveyor, and a non-operating position as illustrated in Fig.s 1-2) ; 
wherein the outer conveyor includes an idler roller (108) (Col 4, Ln 52; as illustrated in at least Fig 1), and wherein when the outer conveyor is in the non-operating position, the idler roller is positioned at a height relative to the lower conveyor such that the lower conveyor can be removed from the shredder in a direction parallel to the rotor axis without removing the outer conveyor from the shredder (as illustrated in at least Fig 1)  Examiner further notes that the orientation of the rotor axis is not claimed with any criticality, so that an orientation of the rotor axis such that the lower conveyor may be removed parallel to that axis is possible, given the design disclosed by Zehr, if deemed necessary by the inventor. 
Examiner notes that Zehr is not explicit to removal of the lower conveyor, however the conveyor was installed during assembly (as evidenced by its position in at least Fig 1), and equipment wear would normally be considered by a skilled Artisan in the design process, thus removal would also be considered. 
Koenig teaches a shredder (Col 1, Ln 5-7), having a rotor (5) (Col 3, Ln 64) and cooperating grate (20) (Col 4, Ln 32; as illustrated in at least Fig.s 1-2).  Koenig further teaches a system for removing the cooperating grate (Col 4, Ln 32-48; as illustrated in at least Fig.s 1-2), by means of rollers (24) moving along a horizontal frame (25) (Col 4, Ln 35; as illustrated in at least Fig.s 1-2).  Koenig further teaches this sliding action may be performed parallel the rotor axis (as illustrated in at least Fig.s 1-2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder, as disclosed by Zehr, to include a device to slidably remove the lower conveyor is a direction parallel to the rotor axis, as taught by Koenig, in order to more easily performed required maintenance on the lower conveyor. 
Regarding Claim 87, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr is not explicit to the lower conveyor is movable from an operating position to a lowered position.  However, Zehr discloses the movable outer conveyor (Col 4, Ln 47-68; illustrated in at least Fig.s 1-2), configured to move from an operating position to a non–operating position. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder, as taught by combined Zehr/Koenig, to include a lower conveyor is movable from an operating position to a lowered position, to facilitate transport and maintenance of the shredder. 
Regarding Claim 88, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr is not explicit to the lower conveyor is slidably supported by a frame of the shredder when in the lowered position.  
Koenig teaches a system for removing the cooperating grate (Col 4, Ln 32-48; as illustrated in at least Fig.s 1-2), by means of rollers (24) moving along a horizontal frame (25) (Col 4, Ln 35; as illustrated in at least Fig.s 1-2).  Koenig further teaches this sliding action may be performed parallel the rotor axis (as illustrated in at least Fig.s 1-2), as stated above. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder, as disclosed by Zehr, to include a device to slidably support the lower conveyor by a frame of the shredder when in the lowered position, as taught by Koenig, in order to more easily performed required maintenance on the lower conveyor. 
Regarding Claim 89, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr discloses an uppermost surface of the lower conveyor is below the idler roller at least when the lower conveyor is in the lowered position (as illustrated in at least Fig 1). 
Regarding Claim 90, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr is not explicit to the shredder further includes conveyor support brackets that support and permit movement of the lower conveyor between the operating and lowered positions. 
Koenig teaches support brackets (triangular shaped elements visible in any of Fig.s 1-3, adjacent to rollers [24]) that support and permit movement of the cooperating grate, from an operating position to a non–operating position. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder, as disclosed by Zehr, to include conveyor support brackets that support and permit movement of the lower conveyor between the operating and lowered positions, as taught by Koenig, in order to more easily performed required maintenance on the lower conveyor. 
Regarding Claim 91, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr is not the conveyor support brackets each include a threaded rod and a retaining nut, the retaining nuts being adjustable by a user to move the lower conveyor between the operating and lowered positions. 
Koenig teaches a hydraulic cylinder (37) and rollers (24) (as illustrated in Fig.s 1-2), which are configured to move the cooperating grate from an operating position to a non–operating position.  Substitution of a hydraulic cylinder and rollers for a threaded rod and retaining nut would be recognized as a simple substitution of like components to achieve a predictable and similar result, by a skilled Artisan. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder, as disclosed by Zehr, to include a threaded rod and a retaining nut, the retaining nuts being adjustable by a user to move the lower conveyor between the operating and lowered positions, as taught by Koenig, in order to more easily performed required maintenance on the lower conveyor. 
Regarding Claim 92, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr discloses the lower conveyor includes a supporting frame (97), rollers (94) (96), and a conveyor belt (95) (Col 4, Ln 41-43; as illustrated in Fig 4). 
Regarding Claim 93, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr not explicit to the lower conveyor is slidably supported by a frame of the shredder. 
Koenig teaches a system for removing the cooperating grate (Col 4, Ln 32-48; as illustrated in at least Fig.s 1-2), by means of rollers (24) moving along a horizontal frame (25) (Col 4, Ln 35; as illustrated in at least Fig.s 1-2).  Koenig further teaches this sliding action may be performed parallel the rotor axis (as illustrated in at least Fig.s 1-2), as stated above. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder, as disclosed by Zehr, to include a device to slidably support the lower conveyor by a frame of the shredder when in the lowered position, as taught by Koenig, in order to more easily performed required maintenance on the lower conveyor. 
Regarding Claim 94, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr discloses the idler roller is above an uppermost surface of the lower conveyor (as illustrated in at least Fig 1). 
Regarding Claim 95, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr discloses the outer conveyor is pivotally mounted on a frame of the shredder for pivotal movement between the operating and non-operating positions Col 4, Ln 47-68; as illustrated in Fig.s 1-2). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 86-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over allowable claims of U.S. Patent Application number 17/053,220 in view of Zehr and Koenig. 
Regarding Claim 86, the limitations “a shredder comprising a shredder box…a shredder rotor …between the first and second side walls” are disclosed in the claims of previously allowed application 17/053,220 (dated 15JUN2022). 
Zehr teaches a shredder (Col 1, Ln 6-10; as illustrated in at least Fig 1) comprising: 
a shredder box (30) (Col 2, Ln 60; as illustrated in at least Fig 1) including first and second opposite end walls, the shredder box also including first and second opposite side walls that extend between the first and second end walls, the first and second opposite side walls being located respectively at first and second sides of the shredder box (Examiner notes that the shredder box disclosed by Zehr is round and thus has an infinite number of sides, thus satisfying the limitations recited), the shredder box including a hopper (48) for receiving material desired to be shredded (Examiner further notes the material to be shredded must pass the hopper on the way into the shredder box, as the material flow is interpreted to be from the upper hopper area to the lower area of the shredder box, thus the hopper would be intended to receive the material to be shredded); 
a shredder rotor (72) (Col 3, Ln 67-68) positioned within an interior of the shredder box adjacent a lower end of the hopper (Col 3, Ln 67-68, Col 4, Ln 1-4, Ln 8-11; as illustrated in Fig.s 3-4), the shredder rotor being rotatable about a rotor axis that is oriented to extend from the first end wall to the second end wall (as illustrated in Fig 3), the first and second side walls being oriented to extend in a direction of the rotor axis with the rotor axis between the first and second side walls (as illustrated in Fig 3); 
a lower conveyor (93) (Col 4, Ln 41; as illustrated in at least Fig 1) positioned below the shredder rotor and configured to transfer shredded material from beneath the shredder rotor (Col 4, Ln 37-38); and 
an outer conveyor (103) (Col 4, Ln 44; as illustrated in at least Fig 1) positioned adjacent the lower conveyor and movable between an operating position, in which the outer conveyor is configured to receive shredded material transferred by the lower conveyor, and a non-operating position as illustrated in Fig.s 1-2) ; 
wherein the outer conveyor includes an idler roller (108) (Col 4, Ln 52; as illustrated in at least Fig 1), and wherein when the outer conveyor is in the non-operating position, the idler roller is positioned at a height relative to the lower conveyor such that the lower conveyor can be removed from the shredder in a direction parallel to the rotor axis without removing the outer conveyor from the shredder (as illustrated in at least Fig 1)  Examiner further notes that the orientation of the rotor axis is not claimed with any criticality, so that an orientation of the rotor axis such that the lower conveyor may be removed parallel to that axis is possible, given the design disclosed by Zehr, if deemed necessary by the inventor. 
Examiner notes that Zehr is not explicit to removal of the lower conveyor, however the conveyor was installed during assembly (as evidenced by its position in at least Fig 1), and equipment wear would normally be considered by a skilled Artisan in the design process, thus removal would also be considered. 
Koenig teaches a shredder (Col 1, Ln 5-7), having a rotor (5) (Col 3, Ln 64) and cooperating grate (20) (Col 4, Ln 32; as illustrated in at least Fig.s 1-2).  Koenig further teaches a system for removing the cooperating grate (Col 4, Ln 32-48; as illustrated in at least Fig.s 1-2), by means of rollers (24) moving along a horizontal frame (25) (Col 4, Ln 35; as illustrated in at least Fig.s 1-2).  Koenig further teaches this sliding action may be performed parallel the rotor axis (as illustrated in at least Fig.s 1-2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder, as disclosed by Zehr, to include a device to slidably remove the lower conveyor is a direction parallel to the rotor axis, as taught by Koenig, in order to more easily performed required maintenance on the lower conveyor. 
Regarding Claim 87, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr is not explicit to the lower conveyor is movable from an operating position to a lowered position.  However, Zehr discloses the movable outer conveyor (Col 4, Ln 47-68; illustrated in at least Fig.s 1-2), configured to move from an operating position to a non–operating position. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder, as taught by combined Zehr/Koenig, to include a lower conveyor is movable from an operating position to a lowered position, to facilitate transport and maintenance of the shredder. 
Regarding Claim 88, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr is not explicit to the lower conveyor is slidably supported by a frame of the shredder when in the lowered position.  
Koenig teaches a system for removing the cooperating grate (Col 4, Ln 32-48; as illustrated in at least Fig.s 1-2), by means of rollers (24) moving along a horizontal frame (25) (Col 4, Ln 35; as illustrated in at least Fig.s 1-2).  Koenig further teaches this sliding action may be performed parallel the rotor axis (as illustrated in at least Fig.s 1-2), as stated above. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder, as disclosed by Zehr, to include a device to slidably support the lower conveyor by a frame of the shredder when in the lowered position, as taught by Koenig, in order to more easily performed required maintenance on the lower conveyor. 
Regarding Claim 89, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr discloses an uppermost surface of the lower conveyor is below the idler roller at least when the lower conveyor is in the lowered position (as illustrated in at least Fig 1). 
Regarding Claim 90, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr is not explicit to the shredder further includes conveyor support brackets that support and permit movement of the lower conveyor between the operating and lowered positions. 
Koenig teaches support brackets (triangular shaped elements visible in any of Fig.s 1-3, adjacent to rollers [24]) that support and permit movement of the cooperating grate, from an operating position to a non–operating position. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder, as disclosed by Zehr, to include conveyor support brackets that support and permit movement of the lower conveyor between the operating and lowered positions, as taught by Koenig, in order to more easily performed required maintenance on the lower conveyor. 
Regarding Claim 91, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr is not the conveyor support brackets each include a threaded rod and a retaining nut, the retaining nuts being adjustable by a user to move the lower conveyor between the operating and lowered positions. 
Koenig teaches a hydraulic cylinder (37) and rollers (24) (as illustrated in Fig.s 1-2), which are configured to move the cooperating grate from an operating position to a non–operating position.  Substitution of a hydraulic cylinder and rollers for a threaded rod and retaining nut would be recognized as a simple substitution of like components to achieve a predictable and similar result, by a skilled Artisan. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder, as disclosed by Zehr, to include a threaded rod and a retaining nut, the retaining nuts being adjustable by a user to move the lower conveyor between the operating and lowered positions, as taught by Koenig, in order to more easily performed required maintenance on the lower conveyor. 
Regarding Claim 92, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr discloses the lower conveyor includes a supporting frame (97), rollers (94) (96), and a conveyor belt (95) (Col 4, Ln 41-43; as illustrated in Fig 4). 
Regarding Claim 93, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr not explicit to the lower conveyor is slidably supported by a frame of the shredder. 
Koenig teaches a system for removing the cooperating grate (Col 4, Ln 32-48; as illustrated in at least Fig.s 1-2), by means of rollers (24) moving along a horizontal frame (25) (Col 4, Ln 35; as illustrated in at least Fig.s 1-2).  Koenig further teaches this sliding action may be performed parallel the rotor axis (as illustrated in at least Fig.s 1-2), as stated above. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder, as disclosed by Zehr, to include a device to slidably support the lower conveyor by a frame of the shredder when in the lowered position, as taught by Koenig, in order to more easily performed required maintenance on the lower conveyor. 
Regarding Claim 94, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr discloses the idler roller is above an uppermost surface of the lower conveyor (as illustrated in at least Fig 1). 
Regarding Claim 95, combined Zehr/Koenig teaches all aspects of the claimed invention, as stated above.  Zehr discloses the outer conveyor is pivotally mounted on a frame of the shredder for pivotal movement between the operating and non-operating positions Col 4, Ln 47-68; as illustrated in Fig.s 1-2). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lindner (US 2020/0316609), hereinafter Lindner.  Lindner teaches a shredder designed for ease of maintenance. 
Van der Galien (US 9,573,137), hereinafter van der Galien.  van der Galien teaches a shredder designed for ease of maintenance. 
Peterson, et alia (US 2014/0217214), hereinafter Peterson.  Peterson teaches a shredder. 
Doppstadt (US 2015/0217299), hereinafter Doppstadt .  Doppstadt teaches a shredder designed for ease of maintenance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725